
	
		II
		111th CONGRESS
		2d Session
		S. 4030
		IN THE SENATE OF THE UNITED STATES
		
			December 15, 2010
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to establish a community-supported agriculture promotion
		  program.
	
	
		1.Community-supported
			 agriculture promotion programSubtitle A of title X of the Food,
			 Conservation, and Energy Act of 2008 (122 Stat. 2097; Public Law 110–246) is
			 amended by adding at the end the following:
			
				10110.Community-supported
				agriculture promotion program
					(a)DefinitionsIn
				this section:
						(1)CSAThe
				term CSA means a farm operated in a manner consistent with
				community-supported agriculture, as defined by the Secretary.
						(2)Low-income
				areaThe term low-income area means a low-income
				area, as defined by the Secretary.
						(3)ProgramThe
				term Program means the Community-Supported Agriculture Promotion
				Program established under subsection (b).
						(b)EstablishmentThe
				Secretary shall carry out a program, to be known as the
				Community-Supported Agriculture Promotion Program, to promote
				community-supported agriculture.
					(c)Program
				purposesThe purposes of the Program are—
						(1)to increase
				domestic consumption of agricultural commodities by improving and expanding, or
				assisting in improvement or expansion of, domestic community-supported
				agriculture programs;
						(2)to develop, or
				aid in the development of, new community-supported agriculture programs;
						(3)to promote, or
				aid in the promotion or development of, new or existing community-supported
				agriculture programs by—
							(A)facilitating the
				formation of multi-farm CSAs to increase variety available to members of the
				CSAs and to allow agricultural producers to concentrate on the production of
				fewer crops;
							(B)assisting with
				the development of innovative delivery and distribution programs to increase
				the desirability and ease of participating in community-supported
				agriculture;
							(C)assisting with
				promotion of community-supported agriculture through workplace wellness
				initiatives or as a part of employee benefit packages; and
							(D)assisting
				individual CSAs or groups of CSAs with marketing, outreach, crop development,
				or other business-related matters; and
							(4)to increase
				participation in CSA in low-income areas or food deserts, as defined by the
				Secretary.
						(d)Eligible
				entitiesAn entity shall be eligible to receive a grant under the
				Program if the entity is—
						(1)a nonprofit
				corporation;
						(2)an agricultural
				cooperative or producer network or association;
						(3)a local
				government;
						(4)a public benefit
				corporation; or
						(5)such other entity
				as the Secretary may designate.
						(e)Criteria and
				guidelinesThe Secretary shall establish criteria and guidelines
				for the submission, evaluation, and funding of proposed projects under the
				Program.
					(f)Funding
						(1)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section—
							(A)$10,000,000 for
				fiscal year 2011;
							(B)$15,000,000 for
				each of fiscal years 2012 through 2013; and
							(C)$20,000,000 for
				each of fiscal years 2014 through 2016.
							(2)Use of
				funds
							(A)In
				generalNot less than 50 percent of the funds made available
				under paragraph (1) to carry out this section during a fiscal year shall be
				used to support the purposes described in subsection (c) through nonprofit
				organizations that are specifically dedicated to promoting local or organic
				agriculture.
							(B)LimitationFunds
				made available under subparagraph (A) may not be used to pay—
								(i)the
				administrative cost of carrying out any project; and
								(ii)the cost of the
				construction of any structure or the purchase of capital equipment of any
				kind.
								(3)Interdepartmental
				coordinationIn carrying out this subsection, the Secretary shall
				ensure, to the maximum extent practicable, coordination between the applicable
				agencies.
						.
		
